


EXHIBIT 10.2
AMENDMENT NO. 9 TO CONSIGNMENT AGREEMENT
THIS AMENDMENT NO. 9 TO CONSIGNMENT AGREEMENT (this “Amendment”) is made as of
July 23, 2014, by and among CANADIAN IMPERIAL BANK OF COMMERCE, a Canadian
chartered bank (the “PM Lender”); CIBC WORLD MARKETS INC., an Ontario
corporation and subsidiary of the PM Lender (the “Copper Lender” and together
with the PM Lender, the “Metal Lenders”); MATERION CORPORATION (f/k/a Brush
Engineered Materials Inc.), an Ohio corporation (“BEM”); MATERION ADVANCED
MATERIALS TECHNOLOGIES AND SERVICES INC. (f/k/a Williams Advanced Materials
Inc.), a New York corporation (“WAM”); MATERION TECHNICAL MATERIALS INC. (f/k/a
Technical Materials, Inc.), an Ohio corporation (“TMI”); MATERION BRUSH INC.
(f/k/a Brush Wellman Inc.), an Ohio corporation (“BWI”); MATERION TECHNOLOGIES
INC. (f/k/a Zentrix Technologies Inc.), an Arizona corporation (“ZTI”); MATERION
BREWSTER LLC (f/k/a Williams Acquisition, LLC), a New York limited liability
company d/b/a Pure Tech (“Pure Tech”); MATERION PRECISION OPTICS AND THIN FILM
COATINGS CORPORATION (f/k/a Thin Film Technology, Inc.), a California
corporation (“TFT”); MATERION LARGE AREA COATINGS LLC (f/k/a Techni-Met, LLC), a
Delaware limited liability company (“TML”); MATERION ADVANCED MATERIALS
TECHNOLOGIES AND SERVICES CORP. (f/k/a Academy Corporation), a New Mexico
corporation (“AC”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES LLC
(f/k/a Academy Gallup, LLC), a New Mexico limited liability company (“AG”); and
such other Subsidiaries of BEM who may from time to time become parties by means
of their execution and delivery with the Metal Lenders of a Joinder Agreement
under the Consignment Agreement (as defined below). BEM, WAM, TMI, BWI, ZTI,
Pure Tech, TFT, TML, AC, AG and such Subsidiaries are herein sometimes referred
to collectively as the “Customers” and each individually as a “Customer”.


WITNESSETH:


WHEREAS, the Metal Lenders and the Customers are parties to a certain
Consignment Agreement, dated as of October 2, 2009, as amended by that certain
(i) Amendment No. 1 to Consignment Agreement, dated as of March 10, 2010, (ii)
Omnibus Amendment to Metal Documents, dated as of June 10, 2010, (iii) Amendment
No. 3 to Consignment Agreement, dated as of September 30, 2010, (iv) Amendment
No. 4 to Consignment Agreement, dated as of November 10, 2010, (v) Amendment No.
5 to Consignment Agreement, dated as of March 7, 2011, (vi) Amendment No. 6 to
Consignment Agreement, dated as of September 13, 2011, (vii) Amendment No. 7 to
Consignment Agreement, dated as of August 24, 2012, and (viii) Amendment No. 8
to Consignment Agreement, dated as of October 1, 2013 (as amended, the
“Consignment Agreement”); and
WHEREAS, the parties hereto desire to amend the Consignment Agreement as set
forth herein;
NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.    Defined Terms. Initially capitalized terms used but not defined in this
Amendment have the meanings given to such terms in the Consignment Agreement.
2.    Amendment. The definition of “Maturity Date” appearing in Section 1 of the
Consignment Agreement is hereby amended and restated in its entirety to read as
follows:

COI-1508052v1        

--------------------------------------------------------------------------------




“Maturity Date” means December 31, 2014. Any obligations of the Customers under
this Agreement that are not paid when due on or before the Maturity Date shall
remain subject to the provisions of this Agreement until all Obligations are
paid and performed in full.
3.    Representations and Warranties. To induce the Metal Lenders to enter into
this Amendment, each Customer hereby represents and warrants to the Metal
Lenders that: (a) such Customer has full power and authority, and has taken all
action necessary, to execute and deliver this Amendment and to fulfill its
obligations hereunder and to consummate the transactions contemplated hereby;
(b) the making and performance by such Customer of this Amendment do not and
will not violate any law or regulation of the jurisdiction of its organization
or any other law or regulation applicable to it; (c) this Amendment has been
duly executed and delivered by such Customer and constitutes the legal, valid
and binding obligation of such Customer, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except as the same may be subject to general principles of equity;
and (d) on and as of the date hereof, after giving effect to this Amendment, no
Default or Event of Default exists under the Consignment Agreement.
4.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.
5.    Integration of Amendment into Consignment Agreement. The Consignment
Agreement, as amended hereby, together with the other Metal Documents, is
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by the Consignment Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by the Consignment Agreement, as amended
hereby, and no party is relying on any promise, agreement or understanding not
set forth in the Consignment Agreement, as amended hereby. The Consignment
Agreement, as amended hereby, may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Customers
and the Metal Lenders. The parties hereto agree that this Amendment shall in no
manner affect or impair the liens and security interests evidenced or granted by
the Consignment Agreement or in connection therewith. Except as amended hereby,
the Consignment Agreement shall remain in full force and effect and is in all
respects hereby ratified and affirmed.
6.    Expenses. The Customers covenant and agree jointly and severally to pay
all reasonable out-of-pocket expenses, costs and charges incurred by the Metal
Lenders (including reasonable fees and disbursement of counsel) in connection
with the review and implementation of this Amendment.
7.    Signatures. This Amendment may be executed by the parties hereto in
several counterparts hereof and by the different parties hereto on separate
counterparts hereof, each of which shall be an original and all of which shall
together constitute one and the same agreement. Delivery of an executed
signature page of this Amendment by electronic transmission shall be effective
as an in hand delivery of an original executed counterpart hereof.




[Signature Page Follows]

COI-1508052v1    -2-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed by their duly authorized officers as of the date first written above.
CUSTOMERS:


 
MATERION CORPORATION 



By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Vice President, Treasurer and Secretary


MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES INC.


By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Vice President, Treasurer and Secretary


MATERION TECHNICAL MATERIALS INC.


By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Vice President, Treasurer and Secretary


MATERION BRUSH INC. 

By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Vice President, Treasurer and Secretary


MATERION TECHNOLOGIES INC.


By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Chief Financial Officer and Secretary


MATERION BREWSTER LLC


By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Treasurer


MATERION PRECISION OPTICS AND THIN FILM COATINGS CORPORATION 

By:   /s/ Gary W. Schiavoni         
      Gary W. Schiavoni
Secretary


MATERION LARGE AREA COATINGS LLC 

By:   /s/ Gary W. Schiavoni         
     Gary W. Schiavoni
     Asst. Secretary and Asst. Treasurer
MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES CORP.


By:/s/ Gary W. Schiavoni         
      Gary W. Schiavoni
      Asst. Secretary and Asst. Treasurer
MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES LLC 

By: /s/ Donald G. Klimkowicz         
     Donald G. Klimkowicz
     Manager


METAL LENDERS:
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE


By:   /s/ Dominic Sorresso         
Name:   Dominic Sorresso         
Title:   Authorized Signatory         
CIBC WORLD MARKETS INC.




By:   /s/ Ian Cays            
Name:   Ian Cays            
Title:   Authorized Signatory         




COI-1508052v1    